OWEN, Judge.
The judgment is affirmed. We conclude that under the facts of this case and on the authority of Perdue v. Copeland, Fla.1969, 220 So.2d 617; Morse Auto Rentals, Inc. v. Kravitz, Fla.1967, 197 So.2d 817; and Connolly v. Steakley, Fla.1967, 197 So.2d 524, the court properly declined to give an instruction to the jury upon the doctrine of last clear chance. We are also of the opinion that the procedure followed by the court in reinstructing the jury on a specific point at the jury’s request following a period of deliberation was not error. Zanetti v. Weissler, Fla.App.1965, 179 So.2d 383.
CROSS, C. J., concurs.
WALDEN, J., dissents, with opinion.